J-S52030-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: E.W.                                      IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA

APPEAL OF: NATURAL MOTHER, B.W.

                                                      No. 435 WDA 2015


             Appeal from the Order Entered February 10, 2015
            In the Court of Common Pleas of Allegheny County
                  Orphans' Court at No(s): TPR 84 of 2014


BEFORE: SHOGAN, OLSON AND WECHT, JJ.

MEMORANDUM BY OLSON, J.:                        FILED NOVEMBER 13, 2015

      Appellant, B.W. (“Mother”), natural mother of E.W. (born February,

2012) (“Child”), appeals from an order entered on February 10, 2015 that

terminated Mother’s parental rights. We affirm.

      We presume that the parties are familiar with the factual and

procedural history in this case, which the trial court has aptly summarized in

its findings of fact and opinion dated May 4, 2015. See Trial Court Findings

of Fact and Opinion, 5/4/15, at 2-19. Accordingly, we incorporate the trial

court’s assessments and provide only an abbreviated overview of the

proceedings that have brought this matter before this Court.

      On May 13, 2014, the Office of Children, Youth, and Families (OCYF)

filed a petition for termination of parental rights with respect to Mother, S.G.

(alleged Father of E.W.), and Unknown Father. A contested termination of

parental rights hearing began on September 5, 2014 and concluded on

February 10, 2015. During the hearing, the trial court received ten days of
J-S52030-15



testimony. On February 10, 2015, the court found that grounds existed to

terminate Mother’s parental rights pursuant to 23 Pa.C.S.A. § 2511(a)(2)

and (8). In addition, the court concluded that termination of Mother’s rights

best served Child’s needs and welfare under 23 Pa.C.S.A. § 2511(b).           The

court also terminated the parental rights of S.G. and Unknown Father.

       On March 13, 2015, Mother filed a timely notice of appeal together

with a concise statement of errors complained of on appeal pursuant to

Pa.R.A.P. 1925(a)(2)(i). The trial court issued its opinion on May 4, 2015.

       Mother raises a single issue for our review:

       Did the trial court abuse its discretion and/or err as a matter of
       law in concluding that OCYF met its burden of proving by clear
       and convincing evidence that termination of [Mother’s] parental
       rights would best serve the needs and welfare of [C]hild
       pursuant to 23 Pa.C.S.A. § 2511(b)?

Mother’s Brief at 8.

       Mother1 challenges an order terminating her parental rights pursuant

to 23 Pa.C.S.A. § 2511.          When terminating parental rights, the trial court


____________________________________________


1
  During the period leading up to the commencement of the termination
proceedings, Mother was represented by the Juvenile Court Project (“JCP”).
However, approximately ten days before the proceedings commenced, JCP
moved to withdraw as counsel, citing a breakdown in its attorney-client
relationship with Mother. The trial court denied JCP’s request. Thereafter,
at the outset of Mother’s termination hearing, JCP renewed its motion. In
response, the trial court conducted a thorough colloquy on the record.
During the colloquy, the court reviewed with Mother her options with respect
to legal representation (remain with JCP, represent herself, or retain new
counsel) and strongly advised Mother not to proceed pro se. The court also
(Footnote Continued Next Page)


                                           -2-
J-S52030-15


must initially find clear and convincing evidence that grounds for termination

exist under one of the subsections of 23 Pa.C.S.A. § 2511(a). In re J.F.M.,

71 A.3d 989, 992 (Pa. Super. 2013). If grounds exist, the court must then

consider, pursuant to 23 Pa.C.S.A. § 2511(b), whether termination would

best serve the child’s developmental, physical, and emotional needs and

welfare. Id.

      On appeal, Mother argues that the trial court abused its discretion and

erred as a matter of law in concluding that OCYF met its burden of proof to

come forward with clear and convincing evidence that termination of

Mother’s parental rights would best serve the needs and welfare of Child

under 23 Pa.C.S.A. § 2511(b).             Pointing to the bond of love and strong

attachment between herself and Child, Mother maintains that the trial court

should have found that OCYF failed to meet its burden under § 2511(b) and



                       _______________________
(Footnote Continued)

rejected Mother’s request to allow a certified legal intern to represent her for
purposes of the termination proceedings. The court did so on grounds that
Mother failed to execute written consent to representation by an intern and
because no supervising attorney had introduced the intern to the trial court.
At the conclusion of the colloquy, the court accepted Mother’s waiver of
counsel and granted JCP’s motion to withdraw. Because Mother had the
benefit of counsel at the outset of this matter and knowingly waived her
right to counsel at the termination hearing, we see no reason to disturb the
trial court’s order on this basis. Compare In re X.J., 105 A.3d 1, 7 (Pa.
Super. 2014) (vacating termination decree and remanding case for further
proceedings where mother was never advised of her right to counsel at
termination proceedings and, in fact, never received the assistance of
counsel at termination hearing before the trial court).



                                            -3-
J-S52030-15


that termination of her parental rights would only deprive Child of the love

and affection of his mother.

      In examining whether termination is appropriate under § 2511(b), this

Court has previously stated:

      In In re C.M.S., 884 A.2d 1284, 1287 (Pa. Super. 2005), this
      Court stated, “Intangibles such as love, comfort, security, and
      stability are involved in the inquiry into needs and welfare of the
      child.” In addition, we instructed that the orphans' court must
      also discern the nature and status of the parent-child bond, with
      utmost attention to the effect on the child of permanently
      severing that bond. Id. However, the extent of the bond-effect
      analysis necessarily depends on the circumstances of the
      particular case. In re K.Z.S., 946 A.2d 753, 763 (Pa. Super.
      2008).

      While a parent's emotional bond with his or her child is a major
      aspect of the subsection 2511(b) best-interest analysis, it is
      nonetheless only one of many factors to be considered by the
      court when determining what is in the best interest of the child.
      In re K.K.R.-S., 958 A.2d 529, 533–536 (Pa. Super. 2008).
      The mere existence of an emotional bond does not preclude the
      termination of parental rights. See In re T.D., 949 A.2d 910
      (Pa. Super. 2008) (trial court's decision to terminate parents'
      parental rights was affirmed where court balanced strong
      emotional bond against parents' inability to serve needs of
      child). Rather, the orphans' court must examine the status of
      the bond to determine whether its termination “would destroy an
      existing, necessary and beneficial relationship.” In re Adoption
      of T.B.B., 835 A.2d 387, 397 (Pa. Super. 2003).           As we
      explained in In re A.S., 11 A.3d 473, 483 (Pa. Super. 2010),

        [I]n addition to a bond examination, the trial court can
        equally emphasize the safety needs of the child, and should
        also consider the intangibles, such as the love, comfort,
        security, and stability the child might have with the foster
        parent. Additionally, this Court stated that the trial court
        should consider the importance of continuity of relationships
        and whether any existing parent-child bond can be severed
        without detrimental effects on the child.


                                     -4-
J-S52030-15


In re N.A.M., 33 A.3d 95, 103 (Pa. Super. 2011).

      In assessing the factors relevant to a § 2511(b) best-interest analysis,

the trial court found that, “[d]espite [C]hild’s familiarity with Mother,

Mother’s mental health problems seriously affect her ability to provide the

emotional nurturance and quality of physical care [C]hild requires.”     Trial

Court Opinion, 5/4/15, at 27. In reaching this conclusion, the trial carefully

reviewed, and credited, the testimony offered by Dr. Neil Rosenblum, a

forensic psychologist. Dr. Rosenblum acknowledged that Mother and Child

had a relationship but opined that this was not Child’s primary attachment.

Based upon Mother’s emotional and psychological condition, Dr. Rosenblum

was reluctant to conclude that Mother would be willing and able to improve

her parenting skills and effectively respond to Child’s needs. Dr. Rosenblum

also testified that reunification posed a significant risk that Mother would

neglect Child and that termination would not disrupt Child’s primary sense of

emotional security or stability forged with his foster mother. Dr. Rosenblum

concluded that adoption would ensure Child’s psychological safety and

well-being and was the most appropriate permanency goal for Child.        We

also note in this connection that Mother has not challenged the trial court’s

determination, under § 2511(a), that Mother, as a result of her mental

health issues, is incapable of functioning as a full-time parent to Child and

that her incapacity leaves Child without essential parental care, control, and

subsistence necessary for his physical and mental well-being.


                                    -5-
J-S52030-15


      The trial court’s factual determinations find substantial support in the

certified record and its legal conclusions are fully consistent with our prior

case law and statutory provisions.    As such, we cannot conclude that the

trial court erred or abused its discretion in terminating Mother’s parental

rights.

      Order affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/13/2015




                                     -6-